Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an amendment filed 09/19/2021 in which claims 01-16 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Christopher S. Hermanson on 11/19/2021.
The application has been amended as follows:
In claim 1, Line 2 “surface of an object to be measured, in particular comprising zones or structures made” 
Has been changed to – “surface of an object to be measured, in comprising zones or structures made”
In claim 12, Lines 3-4 “of an object to be measured comprises a substrate such as a wafer, or an element such as a chip produced on a substrate” 
Has been changed to – “of an object to be measured comprises a substrate”

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method for measuring the profile of a surface of an object to be measured, in particular comprising zones or structures made from at least two different materials, the method comprising a step of: 
acquiring a profile signal of the surface of the object to be measured, wherein the object to be measured forms part of a plurality of substantially identical objects, the plurality of objects also comprising at least one reference object having at least one reference surface, the method further comprising the following steps:
 acquiring a first reference profile signal of a first reference surface; 
acquiring a second reference profile signal of a second reference surface, the second reference surface being metallized; 
determined a correction function, from the first reference profile signal and the second reference profile signal; and applying the correction function to the profile signal 
As for claim 14, none of the prior arts alone or in combination discloses a device for measuring the profile of a surface of an object to be measured, the surface having zones made from at least two different materials, the device comprising:
an interferometric measurement device arranged for acquiring a first profile signal of the surface of the object to be measured, the object to be measured forming part of a plurality of substantially identical objects, the plurality of objects also comprising at least one reference object having at least one reference surface, the interferometric measurement device being further adapted for acquiring a first reference profile signal from a first reference surface and, a second reference profile signal from a second, metallized reference surface; and 
a processing module configured in order to determine a correction function from the first reference profile signal and the second reference profile signal, and to apply said correction function to the profile signal from the surface of the object to be measured in order to obtain a corrected profile signal.
The closest prior art, Turner et al (US 2012/0229621 A1) discloses determining spatial information about a part includes positioning the part in a fixture having two reference surfaces and determining spatial information about the part based on the simultaneously acquired images. Turner does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1 14; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 2-13 and 15-16 are allowed due to their dependency of claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see IDS, filed 11/12/2021, with respect to claims 1-16 it has been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877